Citation Nr: 1617256	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  08-38 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.

2. Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1986 to November 1995.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In April 2014, the Board remanded the claims for additional development and adjudicative action. 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in June 2010.

The Veteran also has an original appeal pending for entitlement to service connection for GERD. That issue will not be addressed in this decision, as the Veteran's hearing request for that issue is currently pending. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's sleep apnea is not etiologically related to his active military service.

2. Affording the Veteran the benefit of the doubt, the Veteran has chronic fatigue that is etiologically related to his military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea have not been met to include as an undiagnosed illness or a medically unexplained chronic multi-symptom illness. 38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2. The criteria for service connection for chronic fatigue have been met or approximated. 38 U.S.C.A. §§ 1110, 1117, 1118, 1131; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court of Appeals for Veterans Claims has held that the plain language of 
38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters sent in September 2007 and May 2015.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, VA medical records, and lay statements from the Veteran.

The Veteran has not indicated that he has any further evidence to submit to VA or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.

Further, the Veteran's June 2010 Travel Board hearing focused on the elements necessary to substantiate the claim, the Veteran and his representative demonstrated actual knowledge of those elements, questions were framed to explore the basis for the claim, and the undersigned Acting Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498
(2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with
38 C .F .R. § 3.103 (c)(2) (2015) or identified any prejudice as a result of the hearing.

The AMC substantially complied with the Board's April 2014 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC obtained and associated the Veteran's updated VA treatment records, provided the Veteran with notice of what is required to substantiate a claim for secondary service connection, scheduled the Veteran for VA medical examinations to determine the nature and likely etiology of the Veteran's claimed sleep apnea and chronic fatigue. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Service Connection 

The Veteran alleges that his sleep apnea and chronic fatigue are due to his active service, including his service in Southwest Asia. 

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The law provides compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. That is, if not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i). See also 77 Fed. Reg. 63,225- 63,227 (October 16, 2012) (final rule). 

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317(e)(1). The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(e)(2).

Effective March 1, 2002 and again October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended. 
38 U.S.C.A. §§ 1117, 1118. Per these changes, the term 'qualifying chronic disability' was revised to mean a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 38 C.F.R. § 3.317(a)(2)(i).

If probative evidence exists that the Veteran's disability pattern is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal diseases), then service connection must be granted for a Gulf War illness. See 38 C.F.R. § 3.317(a)(2)(i) and (ii).

For purposes of this presumption, the term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. 
§ 3.317(a)(2)(ii). 

Regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(1) and (3). A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period. The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 
38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability under 
38 C.F.R. § 3.317, the veteran is not required to provide competent evidence linking a current disability to an event during service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). That is, under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement. Further, lay persons are competent to report objective signs of illness such as joint pain or fatigue. Id. at 9-10. 

To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). The Board must explain its selection of analogous Diagnostic Code. Id. at 472. 

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(a)(7).

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).

The Veteran's service treatment records do not contain any reports of complaints for fatigue or sleep issues. The Veteran's Form DD 214 shows that he has the requisite service to be considered a Persian Gulf Veteran.

The Veteran was afforded a Gulf War VA medical examination in June 2010. At the time the Veteran reported chronic, recurrent moderate fatigue with its onset in 1993. The Veteran reported being less fatigued with better sleep. The examiner opined that the Veteran's fatigue was clearly caused by and the result of multifactorial etiology to include major depression, insomnia, and obstructive sleep apnea. The examiner stated that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome. The examiner further opined that the condition is less likely as not caused by or the result of any specific exposure event experienced during active service in Southwest Asia. The examiner also opined that the Veteran's sleep apnea was due to genetics, body size, and the crowding of the Veteran's posterior pharynx. 

The Veteran was afforded another VA medical examination for his sleep apnea in August 2015. The Veteran was diagnosed with obstructive sleep apnea. The examiner opined that the Veteran's sleep apnea was less likely than not related to his active military service. The examiner explained that the Veteran was diagnosed with sleep apnea during a sleep study in 2002, seven years after his active military service. The examiner noted that the Veteran had a history of a pneumothorax in November 1995 after his separation from active service. The examiner also noted that in the Veteran's separation report of medical history he reported occasional shortness of breath, which the Veteran related to his childhood history of asthma because it felt similar. The Veteran stated that it happened a couple of times a year but gets better. The Veteran reported it happening at night but that it could be that he was dreaming. The examiner stated that this description was less likely than not related to the Veteran's current sleep apnea. The examiner opined that the Veteran's reported symptoms in 1995 were not related to his current sleep apnea.

The Veteran's August 2015 VA examiner stated that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome. The examiner noted that the Veteran had a symptom of fatigue that is chronic in nature. The examiner explained that the Veteran's service treatment records, VA treatment records, psychiatric disorders, and shift work seemed to be the predominant factors in his lack of sleep and fatigue. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16. 370 (2002) (tinnitus); Falzone v. Brown, 8. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21. 456 (2007) (concerning rheumatic fever). 

While the Veteran attributes his sleep apnea to his active military service, a medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to make a complicated medical opinion such as a nexus between sleep apnea and active military service. 

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim of service connection for sleep apnea. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, as to the Veteran's complaints of chronic fatigue, the Veteran is not required to provide competent evidence linking a current disability to an event during service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). While the August 2015 examiner stated that other factors seemed to be the predominant factors in his lack of fatigue, the examiner did not attribute these symptoms to a diagnosed illness. There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994). The claim of service connection for chronic fatigue will be granted. 


ORDER

Service connection for sleep apnea is denied.

Service connection for chronic fatigue is granted.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


